DETAILED ACTION
  
1. This communication is in response to the amendment filed on 04/01/2022.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

2. Status of the claims:
                                  Claims 1 and 11 are amended.
                                  Claims 4 and 14 are canceled.
                                  Claims 1-3, 6-13, and 15 are pending.

Response to Argument
3. Applicant's arguments filed 04/01/2022 have been fully considered but they are not persuasive.

A,  As per claims 1 and 11,  Applicant argues that Iwakura and Kasahara fail to disclose or render obvious the presently claimed combination of features recited in independent claims 1 and 11. Specifically, Applicants argues that Iwakura merely disclose the feature of "calculating a correlation between communication connections by using amount of data transmitted by the server and the amount of data received by the server." However, Iwakura does not disclose the feature of "determining whether there is a connection relationship between the at least the first device and the second device among the plurality of devices based on a strength of the determined correlation, and grouping the first device and the second device of the plurality of devices in network into one group based on determining that there is the connection relationship between the first device and the second device,” (Remarks, page 8).

                   In response to A, The Examiner has considered the applicant’s argument but it is not 
                   convincing because by calculating a correlation between communication connections 
                   by using amount of data transmitted by the server and the amount of data received by 
                   the server, a special group of high connecting device is determined in Iwakura 
                    reference.  But because Iwakura does not disclose explicitly that the correlation 
                    between the two devices is based on strength another prior art is cited. KASAHARA 
                    teaches determination of correlation is based on strength (see KASAHARA, [0233]).


Claim Rejections - 35 USC § 103
4. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
           A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention
           is not identically disclosed as set forth in section 102 of this title, if the differences between the 
           claimed invention and the prior art are such that the claimed invention as a whole would have been 
           obvious before the effective filing date of the claimed invention to a person having ordinary skill in
           the art to which the claimed invention pertains. Patentability shall not be negated by the manner in 
           which the invention was made. 

4a. Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over  Iwakura et al. (hereinafter “ Iwakura”) (US 2010/0106776 A1) in view of KASAHARA et al.  (hereinafter "KASAHARA") (US 2016/0196175 A1), and further    KWAK et al.  (hereinafter "KWAK") (US 2012/0110543 A1).     

Regarding claim 1, Iwakura discloses a method of controlling a plurality of devices by an electronic apparatus, the method comprising:
      receiving, by the electronic apparatus, data from a plurality of devices ( messages being received from a plurality of  server devices (server 2 –server n) using server 1 (Iwakura, [0088]) Fig.10);
     grouping, by the electronic apparatus, the first device and the second device of the plurality of devices in network ( a plurality of  server devices (server 2 –server n) being grouped in a communication group  using server 1 for communicating  (Iwakura, [0087]) Fig.10) into one group based on determining that there is the connection relationship between the first device and the second device (specified server devices having  communications high correlations  (for example specifies server 1 device and specifies server 2 device having communications high correlations (Iwakura, [0088]));   
     creating group information ( servers having high correlation connections of messages transmitted  are grouped  ( message transmitted is equated to information) (Iwakura, [0045])); and
      controlling the devices included in the group ( controlling connections between group of servers that are sorted out to receive messages communication are filtered by rules   (Iwakura, [0096]and [0100])).  

              Iwakura discloses determining, by the electronic apparatus, whether there is a connection relationship between the at least the first device and the second device among the plurality of devices  (calculating correlations between devices then specify group with high connections…( Iwakura; ( [0042]-[0045]; Fig. 2)); however, Iwakura does not expressly teach connection relationship between the at least the first device and the second device among the plurality of devices  based on a strength of the determined correlation; KASAHARA discloses connection relationship between the at least the first device and the second device among the plurality of devices  based on a strength of the determined correlation (,[0233])).

         It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to implement KASAHARA’s feature into Iwakura’s teachings in order to determine efficiently the strength of correlation between two devices by calculating the strength of the correlation between the two devices.  

         Iwakura  in view of KASAHARA do not disclose determining, by the electronic apparatus, a correlation between at least a first device and a second device among the plurality of devices based on a frequency with which data is received from the second device within a predetermined time after the data is received from the first device.


              KWAK discloses determining, by the electronic apparatus, a correlation between at least a first device and a second device among the plurality of devices based on a frequency with which data is received from the second device within a predetermined time after the data is received from the first device ( determination of hopping sequence between two device that is determined by a clock device where data is transmitted between the two device in  an odd-numbered time slots KWAK, [0052])).

      It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to implement KWAK’s feature into Iwakura’s teachings  in view of KASAHARA’s teachings in order to determine the frequency of transmission of data between two device by using an hoppy sequence that transmits  data between two devices effectively by transmitting the data in an odd-number of time slots.     

Regarding claim 11, Iwakura, KASAHARA, and KWAK disclose an electronic apparatus comprising:  a display; an input device; a communicator; and at least one processor  (GUPTA discloses IoT device having a display, a user input, a user interface, and a processor (GUPTA,[0054], [0056])); claim 11 is substantially similar to claim 1, thus the same rationale applies.  

4b. Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over  Iwakura,  in view of  KASAHARA , in view of KWAK as applied to claims 1 and 11 above,  and further in view of   GUPTA et al. (hereinafter "GUPTA") (US 2015/0358777 A1).     
               
 Regarding claim 2, Iwakura, KASAHARA, and KWAK disclose the method of claim 1.  

         Iwakura does not disclose wherein, in the determining of the correlation, the correlation is determined based on a sequence of the received data and identification (ID) information of the plurality of devices.  

          KASAHARA discloses the correlation is determined based on a sequence of the received data (generating correlation depend on sequence of detecting data  (data is being detected when data is received) (KASAHARA, [0088])).  

      It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to implement KASAHARA’s feature into Iwakura’s teachings in view of KASAHARA’s teachings in order to generate a correlation model based on the sequence of received data.     

         Iwakura  in view of KASAHARA and in view of KWAK do not disclose wherein in the determining of the correlation, the correlation is determined based on identification (ID) information of the plurality of devices.    

      GUPTA discloses wherein in the determining of the correlation, the correlation is determined based on identification (ID) information of the plurality of devices (GUPTA discloses identification type of IoT devices is used to device classification(GUPTA,[0075])).    

      It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to implement GUPTA’s feature into Iwakura’s teachings  in view of KASAHARA’s teachings and in view of KWAK’s teachings in order to classify two devices together efficiently by using the identification of the device that classification of the two devices together more efficient.     

Regarding claim 12 ,  claim 12 is substantially similar to claim 2, thus the same rationale applies. 

4c. Claims 3and 13 are rejected under 35 U.S.C. 103 as being unpatentable over  Iwakura,  in view of  KASAHARA, in view of KWAK as applied to claims 1 and 11 above,  and further in view of   ZHANG et al.  (hereinafter "ZHANG") (US 2016/0381543 A1) in view of GUPTA.                 

Regarding claim 3,  Iwakura, KASAHARA, KWAK disclose the method of claim 1.  

         Iwakura  in view of KASAHARA  in view of KWAK do not disclose wherein the group information is created automatically, and wherein the first device and the second device disposed in a vicinity of the first device are grouped based on the received data.   

       ZHANG discloses wherein, the group information is created automatically (ZHANG discloses a group setting can be automatically done (ZHANG, [0178])).  

      It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to implement ZHANG’s feature into Iwakura’s teachings  in view of KASAHARA’s teachings in order to gather periodically information about  subscriber connections by using a user equipment location updates of the group where  the subscriber is a member (ZHANG, [0179]).   

      Iwakura  in view of KASAHARA and in view of ZHANG do not disclose wherein the first device and the second device disposed in a vicinity of the first device are grouped based on the received data.  

       GUPTA discloses wherein the first device and the second device disposed in the vicinity of the first device are grouped based on the received data (GUPTA,[0047]); in addition GUPTA gives more details about the location of the devices by disclosing  in [0077] an IoT device is disclosed being in the immediate surrounding of another IoT device).    
      
      It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to implement GUPTA’s feature into Iwakura’s teachings  in view of KASAHARA’s teachings, in view of KWAK’s teachings, and in view of ZHANG in order to classify two devices together efficiently by using location data received from the two devices  as a means for grouping them more efficient together.     

Regarding claim 13, claim 13 is substantially similar to claim 3, thus the same rationale applies. 
 
4c. Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over  Iwakura,  in view of  KASAHARA, in view of KWAK as applied to claims 1 and 11 above,  and further in view of   UM et al. (hereinafter "UM") (US 2017/0105095 A1).                

Regarding claim 9, Iwakura, KASAHARA, and KWAK disclose the method of claim 1. 

      Iwakura  in view of KASAHARA and in view of KWAK do not disclose further comprising dividing and processing the data received from the plurality of devices based on ID information of the plurality of devices.   

         UM discloses further comprising dividing and processing the data received from the plurality of devices based on ID information of the plurality of devices (received data being divided, where data is continuously received from a device; where the data includes the identification of the devices that received the divided data (UM, [0082];[0079]) ).      

      It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to implement UM’s feature into Iwakura’s teachings, and  in view of KASAHARA’s teachings, in view of KWAK’s teachings in order to divide data before processing it by doing so data can be processed by more than one  processors. 

Regarding claim 10, Iwakura, KASAHARA, KWAK , and UM disclose the method of claim 9. 

      Iwakura  in view of KASAHARA,  and in view of KWAK do not disclose further comprising dividing and processing continuously received data when the data are continuously received from one device among the plurality of devices.     

       UM discloses further comprising dividing and processing continuously received data when the data are continuously received from one device among the plurality of devices (devices (a received data being divided, where the data is continuously being  received from a device in a network of a plurality of devices (UM, [0082]) ).      

      It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to implement UM’s feature into Iwakura’s teachings  in view of KASAHARA’s teachings, in view of KWAK’s teachings in order to divide data before processing it by doing so data can be processed by more than one  processors. 


4d. Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over  Iwakura, in view of KASAHARA , in view of KWAK as applied to claims 1 and 11 above,  and further in view of   O Donnabhain et al. (hereinafter "O Donnabhain") (US 2016/0381726 A1).              

Regarding claim 5, Iwakura, KASAHARA, KWAK disclose the method of claim 1.

       Iwakura  in view of KASAHARA and in view of KWAK do not disclose further comprising automatically creating a name of the first device based on the received data and the group information.        

        O Donnabhain discloses further comprising automatically creating a name of the first device based on the received data and the group information (automatically generated local device name being done in accordance with a self-naming convention associated with a group and exchanging communications with a server (O Donnabhain, [0016])).    

        It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to implement O Donnabhain’s feature into Iwakura’s teachings,  in view of KASAHARA’s teachings, and in view of KWAK’s teachings in order to generate automatically a local device name to be used depending on parameters of a self-naming convention (O Donnabhain, [0016])).
  
Regarding claim 15, claim 15 is substantially similar to claim 5, thus the same rationale applies. 

4e. Claim 6  is rejected under 35 U.S.C. 103 as being unpatentable over  Iwakura, in view of KASAHARA,  in view of KWAK, in view of   O Donnabhain as applied to claims 1, 5, 11, and 15 above,  and further in view of   Sun et al. (hereinafter "Sun") (US 2015/0052231 A1).               

Regarding claim 6, Iwakura, KASAHARA, KWAK, and  O Donnabhain disclose the method of claim 5.

       Iwakura  in view of KASAHARA, in view of KWAK,  and in view of  O Donnabhain do not disclose further comprising: displaying the automatically created name of the first device on a display, and receiving a user input to set a name of the first device.     
 
        Sun discloses further comprising: displaying the automatically created name of the first device on a display, and receiving a user input to set a name of the first device  (displaying a prompt for the user to confirm an automatically created custom name (Sun, [0094])).   
  
        It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to implement Sun’s feature into Iwakura’s teachings,  in view of KASAHARA’s teachings, in view of KWAK,  and in view of  O Donnabhain’s teachings in order to in order to permit to a user to type a new user-proved custom name) (Sun, [0094])).   

4f. Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over  Iwakura, in view of KASAHARA,  in view of KWAK, as applied to claims 1 and 11 above, and further in view of   MO et al. (hereinafter "MO") (US 2015/0373116 A1).             

Regarding claim 7, Iwakura, KASAHARA, and KWAK disclose the method of claim 1. 

       Iwakura  in view of KASAHARA, and in view of KWAK do not disclose further comprising identifying a user based on the received data, the group information, and information on a time and a date in which the data are received.     

          MO discloses  further comprising identifying a user based on the received data, the group information, and information on a time and a date in which the data are received (the date/time that a content item was received, data about the users and/or the client devices from which content items were received, such as the name of the user and geographic and/or location data about the users or the client devices  (MO, 0142])).  
 
         It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to implement MO’s feature into Iwakura’s teachings,  in view of KASAHARA’s, and in view of KWAK’s teaching teachings in order to include in data received metadata having time/ date and user name in addition of the location of the content item (data received).

4g. Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over  Iwakura  in view of KASAHARA, Iwakura, in view of KASAHARA,  in view of KWAK, in view of   MO  as applied to claims 1  7,  and 11 above, and further in view of   Sun et al. (hereinafter "Sun") (US 2015/0052231 A1).                 

Regarding claim 8, Iwakura, KASAHARA, KWAK,  and MO disclose the method of claim 7.

           Iwakura  in view of KASAHARA,  in view of KWAK, and in view of MO do not disclose further comprising automatically setting a name of the first device using information on the identified user.  

           Sun discloses further comprising automatically setting a name of the first device using information on the identified user (a first user device name being assigned  automatically from among a plurality of pre-provided human-friendly name  (Sun, [0029])).
  
         It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to implement Sun’s feature into Iwakura’s teachings in view of KASAHARA’s teachings, in view of KWAK’s teachings and in view of MO’s teachings in order to assigned automatically to a device a human –friendly name, by doing so the device would be easy to remember (Sun, [0029])).     

Conclusion
5. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIEGEORGES A HENRY whose telephone number is (571)270-3226.  The examiner can normally be reached on 11:00am -8:00pm East M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571 272-8365.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIEGEORGES A HENRY/Examiner, Art Unit 2455 

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455